Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rodney B. Jones appeals the district court’s order entering judgment for Defendant in this action raising various challenges in connection with disputed student loans. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. Duncan, No. 8:11—cv-00158-RWT (D. Md. Jan. 30, 2012). We dispense with oral argument because the facts and legal contentions are ade*12quately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.